Citation Nr: 1516197	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of service connection for depression.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1988 to August 1991 and from August 1991 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina RO.  The issue of entitlement to a TDIU was previously remanded by the Board in March 2013.  

The issues of service connection for an acquired psychiatric disorder, to include PTSD and depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied service connection for PTSD and depression. 

2.  The evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for PTSD and depression.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied service connection for PTSD and depression, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2014). 

2.  The evidence received subsequent to the September 2006 rating decision is new and material; the claim for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.   The evidence received subsequent to the September 2006 rating decision is new and material; the claim for service connection for depression is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Veteran's previously denied claims for service connection for PTSD and depression are reopened, as explained below.  The reopened claims (now characterized as service connection for an acquired psychiatric disorder, to include depression and PTSD, and entitlement to a TDIU are being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

Reopening of Service Connection for Depression and PTSD

In a September 2006 rating decision, the RO denied the Veteran's claim for service connection for PTSD because the evidence failed to show that the Veteran had an in-service stressor and that his PTSD was related to that stressor.  Service connection for depression was also denied because the evidence failed to show that his diagnosed depressive disorder was related to service.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the September 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2006 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2014). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2006 rating decision consisted of service treatment records, service personnel records, VA treatment records dated from March 2005 to January 2006, and February and March 2006 statements from the Veteran describing his in-service stressor events, which included motor vehicle accidents (aircraft and heavy equipment accidents).  

The evidence received subsequent to the September 2006 rating decision includes, in pertinent part, an October 2010 VA Mental Health Consult note where it was indicated that the Veteran had a "long history of traumas from childhood and during his military service."  Specifically, it was noted that the Veteran had been raped, where he was tied down while asleep and then sexually assaulted.  The Veteran also stated that he was exposed to combat.  On a separate page of the October 2010 treatment note, it was noted that, when the Veteran was 19 years old, he was "sexually assaulted in the military-raped."  

The Board has reviewed the evidence since the September 2006 rating decision and has determined that it is new, as it was not of record prior to the issuance of the September 2006 rating decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand.  Specifically, the October 2010 VA Mental Health Consult note suggests that the Veteran's currently diagnosed psychiatric disorders may be related to personal assault during service.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for depression and PTSD.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claims of service connection for PTSD and depression are reopened.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the reopened psychiatric claims as entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD. 


ORDER

Service connection for PTSD is reopened. 

Service connection for depression is reopened.


REMAND

The Board finds that this case must be remanded for a VA examination and special notice requirements in light of the newly alleged in-service personal trauma stressor.  

PTSD cases based on personal assault stressors have special notice requirements.  The notice letter must include information about the alternative forms of evidence. VA must provide the veteran with such notice prior to denying the claim.  38 C.F.R. § 3.304(f)(5) (2014).  In the present case, the Veteran has not received such notice; therefore, on remand, the Veteran is to be provided with VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault. 

Further, the Veteran has not been afforded a VA examination for his psychiatric disorders.  In light of the Veteran's claimed personal trauma stressor, the Board finds that the Veteran must be provided a VA examination to determine if the evidence supports the Veteran's assertion of an in-service personal assault (or of another in-service stressor event) and, if so, whether any current psychiatric diagnosis is etiologically related to these claimed in-service stressor events.  See 
38 C.F.R. § 3.304(f)(5) (VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).

In regard to the Veteran's claim for a TDIU, the Veteran maintains that he is unemployable, in part, because of symptoms associated with his psychiatric disorders.  As a decision with respect to the claim for service connection for an acquired psychiatric disorder may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with that claim for service connection still pending.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of the service connection issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice that advises him of the alternative forms of evidence to verify personal assault stressors in PTSD cases.  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged personal assault stressor(s). 

2.  Obtain updated VA treatment records that have not already been associated with the electronic claims file.

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  The VA examiner is then asked to offer an opinion addressing the following inquiries:

(a)  Is it at least as likely as not (probability of 50 percent or greater) that an in-service personal assault occurred?

(b)  If the examiner determines that it is at least as likely as not that an in-service personal assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of such assault.

(c)  If PTSD is diagnosed, is it at least as likely as not (probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity?  The examiner is asked to specifically identify the particular stressor(s) upon which the diagnosis is predicated.  In making this assessment, the examiner is to consider the Veteran's accounts of motor vehicle accidents in service.  See the March 2006 statement by the Veteran.  

The Board notes that "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.

(d)  For each diagnosis of an acquired psychiatric disorder other than PTSD, is it at least as likely as not (probability of 50 percent or greater) that any such mental disorder was caused by, or is it the result of, any event that occurred during service?

The VA examiner is requested to provide a rationale for any opinion provided.

4.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


